  Case 18-13478       Doc 39     Filed 08/08/19 Entered 08/08/19 19:24:26             Desc Main
                                   Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re: Robert A Pearson, Sr.   )     Case No.:  18-13478
                                      )
                                      )     Chapter 13
                                      )
                                      )     Judge: Timothy A. Barnes
                   Debtor(s)          )
      ____________________________________________________________________

                                      NOTICE OF MOTION

TO:    Robert A Pearson, Sr., 1739 N 35th Ave. Stone Park, IL 60165 via U.S. Mail

       Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604 via ECF
       clerk’s electronic delivery system

       U.S. Trustee, 219 S. Dearborn Suite 873, Chicago IL 60604 via ECF clerk’s electronic
       delivery system

       See attached service list

       PLEASE TAKE NOTICE that on August 29, 2019 at 10:00 a.m., I shall appear before the
Honorable Timothy A. Barnes at the Dirksen Federal Court, 219 S. Dearborn, Courtroom 744,
Chicago, Illinois 60604, or any judge presiding and then and there present the Motion, a copy of
which is attached hereto.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler

                                   CERTIFICATE OF SERVICE

        I, David H. Cutler, hereby certify that I caused to be served, electronically or through U.S.
Mail, a copy of the foregoing Notice and Motion upon the parties named above on August 8, 2019
before the hour of 8:00 p.m.

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.
                                                              Counsel for Debtor(s)
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
  Case 18-13478       Doc 39      Filed 08/08/19 Entered 08/08/19 19:24:26         Desc Main
                                    Document     Page 2 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re: Robert A Pearson, Sr.          )      Case No.:     18-13478
                                             )
                                             )      Chapter 13
                                             )
                                             )      Judge: Timothy A. Barnes
                      Debtor(s)              )

     ____________________________________________________________________

                   MOTION TO MODIFY PLAN POST CONFIRMATION

       NOW COMES the Debtor, Robert A Pearson, Sr., (hereafter referred to as “the Debtor”),

by and through his attorneys, The Law Offices of Cutler & Associates, Ltd., to present this

Motion and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       May 8, 2018 and his Plan was confirmed on August 16, 2018.

   3. The Debtor’s confirmation order provides for a plan payment of $685 for 2 months then

       increased to $1,176 for 58 months for the remainder of the plan with unsecured creditors

       receiving at least 100% of their unsecured claims.

   4. The Debtor has a current default as of the date of this motion of $5,383.

   5. The Debtor has paid $11,275 to date into the Chapter 13 plan.

   6. The Debtor fell behind on the trustee payments because he was ill and suffering from

       medical issues and incurred out of pocket expenses and medical bills.
  Case 18-13478       Doc 39     Filed 08/08/19 Entered 08/08/19 19:24:26             Desc Main
                                   Document     Page 3 of 3


   7. The Debtor is able to make trustee payments going forward as his son is helping him by

       contributing to the household but the Debtor is unable to catch up on the full default

       amount.

   8. The Debtor seeks to modify the plan to defer the current trustee’s default to the end of the

       plan.



        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current default until the end of the plan; and for such further relief

that this Court may deem just and proper.




Dated: August 8, 2019                                 Respectfully Submitted,

                                                      By:     /s/ David H. Cutler
                                                              David H. Cutler, esq.,
                                                              Counsel for Debtor(s):
                                                              Cutler & Associates, Ltd.
                                                              4131 Main St.
                                                              Skokie, IL 60076
                                                              Phone: (847) 673-8600
